

115 HR 2382 IH: Permanent Flexibility for School Meals Act
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2382IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mrs. Noem introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Richard B. Russell National School Lunch Act and the Child Nutrition Act of 1966 to
			 eliminate certain Federal nutrition requirements, and for other purposes.
	
 1.Short titleThis Act may be cited as the Permanent Flexibility for School Meals Act. 2.Nutritional requirements for school lunch and school breakfast programs (a)Amendments to National School Lunch ActThe Richard B. Russell National School Lunch Act (42 U.S.C. 1751) is amended—
 (1)in section 4(b)(1)(A) (42 U.S.C. 1753(b)(1)(A)), by striking (consisting of a combination of foods which meet the minimum nutritional requirements prescribed by the Secretary under section 9(a) of this Act);
 (2)in section 9 (42 U.S.C. 1758)— (A)in the heading, by striking and other program requirements and inserting guidelines;
 (B)in subsection (a)(1)— (i)in subparagraph (A)—
 (I)by striking shall meet and inserting may meet; (II)by striking minimum nutritional requirements prescribed and inserting nutrition guidelines issued; and
 (III)by striking , except that the minimum nutritional requirements and inserting which; and (ii)in subparagraph (B)—
 (I)by striking complying with the nutritional requirements and inserting meeting nutrition guidelines; (II)by striking minimum nutritional requirements and inserting nutrition guidelines; and
 (III)by striking maintaining compliance with the requirements and inserting meeting nutrition guidelines; and (C)in subsection (f)—
 (i)in the heading, by striking Nutritional requirements and inserting Nutrition guidelines; (ii)by striking requirements of this subsection each place it appears and inserting guidelines under this subsection; and
 (iii)in paragraph (1), by striking shall serve and inserting may serve; (3)in section 11(a)(1)(A) (42 U.S.C. 1759a(a)(1)(A)), by striking (consisting of a combination of foods which meet the minimum nutritional requirements prescribed by the Secretary pursuant to subsection 9(a) of this Act);
 (4)in section 13(f) (7 U.S.C. 1761(f))— (A)in paragraph (1), by striking shall serve meals consisting of a combination of foods and meeting minimum nutritional standards prescribed by the Secretary and inserting may serve meals consisting of a combination of foods that meet nutrition guidelines issued by the Secretary; and
 (B)in paragraph (2), by striking complying with the nutritional requirements prescribed by the Secretary pursuant to this subsection and inserting meeting nutrition guidelines; (5)in section 14(f) (42 U.S.C. 1762a(f)) by striking meet the minimum nutritional requirements prescribed by the Secretary under section 9(a) of this Act, and;
 (6)in section 17 (42 U.S.C. 1766)— (A)in subsection (g)—
 (i)in paragraph (2)— (I)in the heading, by striking requirements and inserting guidelines; and
 (II)in subparagraph (A)— (aa)by striking shall and inserting may; and
 (bb)by striking minimum nutritional requirements prescribed and inserting nutrition guidelines issued; (ii)in paragraph (2)(B)—
 (I)in clause (i), by striking update requirements and inserting update guidelines; and (II)in clause (ii), by striking updated requirements and inserting updated guidelines; and
 (iii)by amending paragraph (2)(C) to read as follows:  (C)Rule of constructionThe nutrition guidelines issued under subparagraph (A) shall not be construed as—
 (i)prohibiting institutions, family or group day care homes, and sponsored centers from substituting foods to accommodate the medical or other special dietary needs of individual participants; or
 (ii)requiring an institution, family or group day care home, sponsored center, or emergency shelter from complying with such guidelines.;
 (B)in subsection (o)(3)(A), by striking nutritional requirements and inserting nutrition guidelines; and (C)in subsection (u)(3), by striking nutritional requirements both places it appears and inserting nutrition guidelines; and
 (7)in section 22 (42 U.S.C. 1769c), by striking nutritional requirements each place it appears and inserting nutrition guidelines. (b)Amendments to Child Nutrition ActSection 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1758) is amended—
 (1)in subsection (b)(1), by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph (D); and
 (2)in subsection (e)— (A)in the heading, by striking Nutritional and other program requirements and inserting Nutrition guidelines;
 (B)in paragraph (1)(A)— (i)by striking shall meet minimum nutritional requirements prescribed and inserting may meet nutrition guidelines issued; and
 (ii)by striking , except that the minimum nutritional requirements shall be measured by not less than the weekly average of the nutrient content of school breakfasts; and
 (C)in paragraph (1)(B), by striking nutritional requirements prescribed and inserting nutrition guidelines issued. 